DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4, 11 and 17 are canceled; claims 1-3, 5-10, 12-16 and 18-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of new ground of rejection that does not rely on the prior art in the arguments. 
The previous rejection under 101 abstract idea is herein withdrawn in view of the amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 1-3, 5-6, 8-10, 12-13, 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al., US 2018/0368174 in view of Park et al., US 2019/0246420 (Park’420).
Claim 1, Jeon discloses (fig 20) a resource configuration method, applied to a terminal device, comprising: 
receiving first information (fig 20, [0220] base station may transmit, to a wireless device, a radio resource configuration message comprising one or more configuration parameters of a configured periodic grant of a first type); 
wherein the first information comprises an extended configured grant (CG) configuration (fig 20, [0220] base station may transmit, to a wireless device, a radio resource configuration message comprising one or more configuration parameters of a configured periodic grant of a first type), wherein the CG configuration comprises a period of a periodic service (fig 20, [0220] base station may transmit, to a wireless device, a radio resource configuration message comprising one or more configuration parameters of a configured periodic grant of a first type); 
receiving second information ([0222] base station may transmit at least one RRC message), wherein the second information comprises a reference time point ([0224] grant-free configuration parameters may comprise timing information indicating a subframe number, a slot (e.g. slot, half-slot, mini-slot) number, a symbol number, grant-free periodicity that may configure transmission timing of GF resource in a given frame) and an offset ([0220] The one or more configuration parameters may indicate at least timing offset); 

transmitting a service of the first category based on the determined transmission resource ([0225] The wireless device may transmit, via the resource, one or more transport blocks employing the one or more demodulation reference signal parameters).  
Although Jeon does not explicitly disclose of a service of a first category in the context of the claim limitation. However, Jeon does imply the configured periodic grant is related to a service of a first category ([0227] network may configure the number of parameters in the pre-defined GF configuration based on many factors such as the service requirements and deployment scenario).
Further, Park’420 discloses of a service of a first category ([0168] A service type that has strict requirements (e.g., in terms of latency and reliability such as URLLC) may be a candidate for which a wireless device may use the GF UL transmission).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jeon invention with Park’420 invention to include the claimed limitation(s) so as to configure a UE to determine the allocated resources in order to transmit uplink data of the service to the network as assigned.  
Claim 2, Jeon as modified discloses the method of claim 1, wherein the transmission resource of the service of the first category at least comprises: 

Claim 3, Jeon as modified discloses the method of claim 1, wherein receiving the first information comprises: 
receiving the first information through a radio resource control (RRC) message (Jeon [0221] The RRC message may comprise one or more GF configuration parameters).  
Claim 5, Jeon as modified discloses the method of claim 1, wherein the first information further comprises at least one of the following of at least one type of the service of the first category to be supported: a service offset (Jeon [0223] one or RRC parameters may configure transmission timing information in a given frame, e.g. by indicating a timing offset, a symbol number, periodicity, and/or subframe/TTI pattern), or a service priority.  
Claim 6, Jeon as modified discloses the method of claim 3, wherein the first information comprises: 
a CG resource period (Park’420 [0168] A base station (e.g., gNB, eNB, etc.), may configure time and/or frequency radio resource(s) for the GF (e.g., CG) UL transmission) corresponding to each type in N types of service of the first category ([0168] for one or more service types (e.g., ultra-reliable low latency communications (URLLC))); 

Claim 8, Jeon discloses (fig 20) a resource configuration method, applied to a network device, comprising: 
sending first information to a terminal device (fig 20, [0220] base station may transmit, to a wireless device, a radio resource configuration message comprising one or more configuration parameters of a configured periodic grant of a first type),
wherein the first information comprises an extended configured grant (CG) configuration (fig 20, [0220] base station may transmit, to a wireless device, a radio resource configuration message comprising one or more configuration parameters of a configured periodic grant of a first type), wherein the CG configuration comprises a period of a periodic service (fig 20, [0220] base station may transmit, to a wireless device, a radio resource configuration message comprising one or more configuration parameters of a configured periodic grant of a first type); 
sending second information to the terminal device ([0222] A base station may transmit at least one RRC message to configure and activate/initialize GF resources), wherein the second information comprises a reference time point and an offset ([0223] ne or RRC parameters may configure transmission timing information in a given frame, 
wherein the first information and the second information are used for the terminal device to determine a transmission resource ([0225] The wireless device may determine one or more symbols of the resource of the uplink grant of the configured periodic grant based on the timing offset, the symbol number, and the first periodicity) 
although Jeon does not explicitly disclose of a service of a first category in the context of the claim limitation. However, Jeon does imply the configured periodic grant is related to a service of a first category ([0227] network may configure the number of parameters in the pre-defined GF configuration based on many factors such as the service requirements and deployment scenario).
Further, Park’420 discloses of a service of a first category ([0168] A service type that has strict requirements (e.g., in terms of latency and reliability such as URLLC) may be a candidate for which a wireless device may use the GF UL transmission).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jeon invention with Park’420 invention to include the claimed limitation(s) so as to configure a UE to determine the allocated resources in order to transmit uplink data of the service to the network as assigned.  
Claim 9, see claim 2 for the rejection, Jeon as modified discloses the method of claim 8, wherein the transmission resource at least comprises: a reference time point, and/or transmission duration, and/or the offset, and/or the period.  

sending the first information through an RRC message.  
Claim 12, see claim 5 for the rejection, Jeon as modified discloses the method of claim 8, wherein the first information further comprises at least one of following of at least one type of the service of a-the first category to be supported: a service offset, or a service priority.  
Claim 13, see claim 6 for the rejection, Jeon as modified discloses the method of claim 10, wherein the first information further comprises: a CG resource period corresponding to each type in N types of service of a first category, wherein N is an integer greater than or equal to 1.  
Claim 15, see claim 1 for the rejection, Jeon discloses (fig 4, wireless device) a terminal device, comprising a transceiver (fig 4, communication interface 407) and a processor (fig 4, processor 408), wherein: 
the transceiver is configured to: receive first information wherein first information comprises an extended configured grant (CG) configuration, wherein the CG configuration comprises a period of a periodic service; and 
receive second information, wherein the second information comprises a reference time point and an offset; and 
the processor is configured to determine a transmission resource of a service of the first category based on the first information and the second information, 
wherein the transceiver is further configured to transmit the service of the first category based on the determined transmission resource.  

Claim 18, see claim 5 for the rejection, Jeon as modified discloses the terminal device of claim 15, wherein the first information further comprises: at least one of the following of at least one type of the service of the first category to be supported: a service offset, or a service priority.  
Claim 19, see claim 6 for the rejection, Jeon as modified discloses the terminal device of claim 15, wherein the first information comprises:  
a CG resource period corresponding to each type in N types service of the first category; N is an integer greater than or equal to 1. 
Claim(s) 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al., US 2018/0368174 and Park et al., US 2019/0246420 (Park’420) in view of Park et al., US 2019/0014593 (Park’593).   
Claim 7, Jeon as modified discloses the method of claim 6, 
but Jeon and Park’420 invention is silent on,  
wherein types of service of the first category are obtained by division based on a first factor, wherein the first factor comprises a priority.  
However, as Park’593 discloses wherein types of service of the first category are obtained by division based on a first factor, wherein the first factor comprises a priority ([0129] The transmission priority of data may be determined based on the type of service (such as URLLC, eMBB, and eMTC services)).  

Claim 14, see claim 7 for the rejection, Jeon as modified discloses the method of claim 13, wherein types of service of first category are obtained by division based on a first factor, wherein the first factor comprises a priority.  
Claim 20, see claim 7 for the rejection, Jeon as modified discloses the terminal device of claim 19, wherein types of service of the first category are obtained by division based on a first factor, wherein the first factor comprises a priority. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.